Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 January 13, 2014 If you are still having problems viewing this message, please click here for additional help. Exchange Traded Notes Credit Suisse to Ring the NYSE Opening Bell Tomorrow, January 14th at 9:30 a.m. EDT, Tim O'Hara, Global Head of Credit Suisse's Equities Division will ring The Opening Bell ® at the NYSE. Credit Suisse is celebrating the launch of the Credit Suisse Commodity Benchmark Exhange Traded Notes (Commodity Benchmark ETNs, Ticker: CSCB) and the Commodity Rotation Exchange Traded Notes (Commodity Rotation ETNs, Ticker: CSCR). CSCB: The Commodity Benchmark ETNs are linked to the Credit Suisse Commodity Benchmark Total Return Index (the "Index"). The Index is designed to provide monthly rebalanced, long-only diversified exposure to commodities through notial investments in rolling futures contracts on physical commodities. CSCR: The Commodity Rotation ETNs are linked to the Credit Suisse Commodity Backwardation Total Return Index (the "Index"). The Index is a long-only commodity index that selects component sub-indices whose underlying commodities exhibit the highest amount of backwardation or the lowest amount of contango.* For more information, download a presentation on the ETNs *"Backwardation" describes situations where, for any given commodity, the prices of futures contracts that are nearer to expiration are higher than the prices of futures contracts with longer to expiration. "Contango" describes situations where the prices of futures contracts nearer to expiration are lower than the prices of futures contracts with longer to expiration. Download the 1-pager December 2onthly Performance report. Credit Suisse ETN Products - Commodity Benchmark Exchange Traded Notes - CSCB - Commodity Rotation Exchange Traded Notes - CSCR - Silver Shares Covered Call Exchange Traded Notes - SLVO - Gold Shares Covered Call Exchange Traded Notes - GLDI - MLP Index Exchange Traded Notes - MLPN - Merger Arbitrage Index Exchange Traded Notes - CSMA - Merger Arbitrage Index Leveraged Exchange Traded Notes - CSMB - Long/Short Equity Index Exchange Traded Notes - CSLS - Market Neutral Equity Exchange Traded Notes - CSMN Selected Investment Considerations - The ETNs do not have a minimum payment at maturity or daily repurchase value and are fully exposed to any decline in the applicable Index. Furthermore, the return at maturity or upon repurchase will be reduced by any fees and charges associated with the ETNs and the relevant Index. Therefore, the level of the Index must increase by an amount sufficient to offset the applicable fees and charges. - You will not receive fixed period interest payments on any ETN. Certain ETNs may provide for the payment of periodic coupons. The amount of any such coupon payment will vary and could be zero. - Although the return on the ETNs will be based on the performance of the applicable Index, the payment of any amount due on the ETNs, including any payment upon redemption, acceleration or at maturity, and coupon payments (if applicable) is subject to the credit risk of Credit Suisse. Contact Please contact the ETN desk at 212-538-7333 if you have questions or would like to arrange a call with someone on our team, or email us at etn.desk@credit-suisse.com .
